     Case 2:20-cv-00447-WKW-SRW Document 8 Filed 08/04/20 Page 1 of 1




            IN THE DISTRICT COURT OF THE UNITED STATES
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

CAMERON JAMES GLENN,                       )
                                           )
      Petitioner,                          )
                                           )
      v.                                   )   Civ. Act. No.
                                           )   2:20cv447-WKW-SRW
UNITED STATES OF AMERICA,                  )
                                           )
      Respondent.                          )

                            ORDER ON MOTION

      For good cause shown, it is

      ORDERED that the Government’s Motion to Seal Exhibit (Doc. No. 7) is

GRANTED.

      Accordingly, the Clerk of Court is DIRECTED to SEAL Government Exhibit

G (Doc. No. 7-1).

      DONE this 4th day of August, 2020.


                          /s/ Susan Russ Walker
                         SUSAN RUSS WALKER
                         UNITED STATES MAGISTRATE JUDGE
